DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 and 19-20 are objected to because of the following informalities:
Re Clm 1: lines 10-11 refer to “the second downward lateral wall”.  Examiner notes that this appears to refer to the previously set forth feature of “a second downward extending wall”.  Examiner suggests changing “lateral” to --extending-- for consistency.
Re Clm 19, line 1: “longitudinal rail” should be changed to --a longitudinal rail--.
Re Clm 19, line 9: “toward a first lower inwardly extending surface” appears that it should actually refer to “a second lower inwardly extending surface”.  Setting forth a second lower inwardly extending surface as noted above, Applicant should also change the article of “a” to --the-- in line 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (US 2015/0300386).
	Re Clm 1:  Fong et al. disclose (all figs) a quick mount for removably attaching an accessory to a longitudinal rail, the mount comprising: a base (15) removably mountable on a longitudinal rail, the base including a front (A side), a rear (B side), and downwardly extending first (14) and second (8A with 8B) lateral legs disposed opposite one another across a longitudinal axis of the base (see figs), the first lateral leg including a first downward extending wall that transitions to a first undercut wall (@ 14), the first undercut wall extending inward toward the longitudinal axis (see figs), the first undercut wall configured to engage a first lower inwardly extending surface of the longitudinal rail (see figs), the first lower undercut wall extending to a first lowermost surface (see figs), the second lateral leg including a second downward extending wall that extends to a second lowermost surface that is on a same level as the first lowermost surface (see figs), the second downward lateral wall configured to clear an apex of the rail but not extend under a second lower inwardly extending surface of the longitudinal rail (see flat lowermost surfaces @ 8A and 8B), the second lateral leg defining a plate recess (18) between the front and the rear; a retention plate (figs 2a-2f) joined with the base via a retention pivot pin (12), the retention plate pivotable about a rotation axis, the retention plate including a retention plate upper part (3a) located above the rotation axis and a retention plate lower part (3b) located below the rotation axis, the retention plate lower part being movably disposed in the plate recess of the second lateral leg, the retention plate lower part including a second undercut wall (see 4A and 4B), the second undercut wall extending inward generally toward the longitudinal axis, the second undercut wall configured to selectively engage a second lower inwardly extending surface of the longitudinal rail (see figs); and a bias element (7A, 7B) disposed between the base and the retention plate upper part, the bias element configured to urge the retention plate upper part away from the base and around the rotation axis (see 
Re Clm 5:  Fong et al. disclose toggle lock (1) joined with the retention plate, the toggle lock pivotable about a lock axis (center axis of lock), wherein the toggle lock is operable in at least one of an unlocked mode (fig 3E) and a locked mode (fig 3I), wherein in the locked mode, the toggle lock prevents the retention plate from rotating about the rotation axis, wherein in the unlocked mode, the retention plate is free to rotate about the rotation axis. 
Re Clm 6:  Fong et al. disclose a buttress wall (wall of base between holes 9a and 9b, wherein toggle lock engages) joined with the base and located above the second lateral leg, wherein the toggle lock engages the buttress wall when in the locked mode. 
	Re Clm 7:  Fong et al. disclose wherein the base includes a deck (top) and a lower surface (bottom surface), wherein the first and second lateral legs extend downward from lower surface (see figs), wherein the base includes a slot flange (13) that extends downward from the lower surface between the first and second lateral legs, wherein the slot flange is configured to fit within a transverse slot defined by the longitudinal rail to prevent the base from sliding relative to the longitudinal rail (see figs). 
	Re Clm 10:  Fong et al. disclose a quick mount for removably attaching an accessory to a longitudinal rail, the mount comprising: a base (15) removably mountable on a longitudinal rail, the base joined with a first leg (@ 14) having a first undercut wall extending inward toward a longitudinal axis, 
Re Clm 13:  Fong et al. disclose wherein the second lateral leg defines a first hole (see figs 1A and 1B) aligned with the rotation axis, wherein the retention plate defines a second hole (5), wherein a retention pivot pin (12) extends within the first hole and the second hole. 
	Re Clm 14:  Fong et al. disclose wherein the bias element is a coil spring (7A, 7B) trapped in a first spring hole defined by the retention plate and a second hole defined by the base (see figs). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2015/0300386) in view of Schneider et al. (US 8499484).
	Re Clm 19:  Fong et al. disclose a method of joining an accessory mount to longitudinal rail defining a transverse slot (see figs), the method comprising: providing a base (15) including a downward extending first lateral leg (@ 14) and a downward extending second lateral leg (@ 8A and 8B); placing a first undercut wall of the first lateral leg under a first lower inwardly extending surface of the longitudinal rail (see fig 3A); rotating a retention plate upper part about a rotation axis in a first direction toward the base to compress a bias element (fig 3G); and wherein a slot flange (13) enters into a transverse slot of the longitudinal rail (see figs) so that the base is un-slidable along the longitudinal rail; and releasing the retention plate upper part so that the bias element rotates the retention plate about the rotation axis in a second direction (fig 3C), opposite the first direction, so that a second undercut wall of the retention plate engages a second lower inwardly extending surface of the longitudinal rail, wherein the longitudinal rail is clamped between the retention plate and the first lateral leg to thereby secure the mount to the longitudinal rail. 
	Fong et al. fail to explicitly disclose the tilting of the base so that the second lateral leg moves toward a first lower inwardly extending surface of the longitudinal rail.  Examiner notes that tilting the mount to clear the widened portion of the rail is extremely common in the art is in taught in Schneider et al. (see fig 5, opposite tilting from assembly to disassembly).  
	Therefore, it would have been an obvious modification to provide a method step of tilting the base to seat the mount on the rail, as is taught by Schneider et al., for the purpose of ensuring clearance of the mount ends around the widened part of the rail.
.
Allowable Subject Matter
Claims 2-4, 8, 9, 11, 12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678